Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
This action is responsive to application dated 12/31/2019.

Status of the Claims 
Set of Claims 1-6, 8-10 and Independent claim7 are now present in this application. 



Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
Claim Rejections

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as invention.	
For claim 8, the language of “ Claim 8. The method for manufacturing the array substrate according to claim 5,  a method of removing the remaining photoresist layer is to dry and bake the photoresist layer to make the photoresist layer fall off. ” is insufficient antecedent basis for this limitation in the claim, claim 5  provides the antecedent basic for this term. For the purpose of examination “claim 8. The method for manufacturing the array substrate according to claim 5” is interpreted as claim 8 depends form claim 7. The remaining claims 9-10 are dependent from the above rejected claims and therefore also considered indefinite.
 	Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Set of claims 1-6 and 8-10
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by QU et al. (2020/0287052).
Regarding claim 1. Qu teaches an array substrate 1b, 2k-2l, comprising: 
a first metal layer (130 [0056] in last 2 lines); 
a gate insulating layer 120 disposed on the first metal layer; 
a second metal layer 131 ([0057] in lines 4-6) disposed on the gate insulating layer; a
 passivation layer  17 disposed on the second metal layer; and 
a conductive layer  18 disposed on the passivation layer; 
wherein the array substrate further ((specially refer figure  2j and relate texts)   )comprises: a first via 22 penetrating the passivation layer 17 and the gate insulating layer 120 and exposing the first metal layer 132; and a second via 21 penetrating the passivation layer 17 and exposing the second metal layer 131; wherein the conductive layer is disposed in the first via 22 and the second via 21 to electrically connect the first metal layer and the second metal layer; and the first via 22 is disposed on a side of the second via 21, the passivation layer 17 partially extends between the first via and the second via, and the passivation layer 17 covers the second metal layer 131 on a side of the first via.  

Regarding claim 3 (the array substrate according to claim 1), Qu teaches material of the first metal layer 130  or the second metal layer 131 comprises one or a stacked combination of copper, aluminum, and molybdenum [0056], [0057]. 

Regarding claim 4 (the array substrate according to claim 1), Qu teaches the gate insulating layer 120 [0060] or the passivation layer 17 [0062] is made of silicon oxide, silicon nitride, or a combination of silicon oxide and silicon nitride . 
 
Regarding claim 5 (the array substrate according to claim 1), Qu teaches material of the conductive layer 18 [0016] comprises indium tin oxide.  

Regarding claim 6, a display panel, comprising the array substrate [0005] according to claim 1.  

Reasons for Indication of Allowable Subject Matter
Claim 2 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Qu et al. (2020/0287052) and KHANG et al. (2015/0108481), taken individually or in combination, do not teach the claimed invention having the respective feature(s) below.
Regarding claim 2 (the array substrate according to claim 1), wherein a distance between the first via and the second via is less than two times a photoresist layer etching fade distance, and the photoresist layer etching fade distance is an etching fade distance of a photoresist layer provided to protect the passivation layer when the first via and the second via are made.  


The following is a statement of reason for the indication of allowable subject matter:
Independent claim 7 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
Regarding claim 7, Qu et al. (2020/0287052) teaches a method for manufacturing an array substrate (specially refer figures 2a-2l and relate texts), comprising the steps: forming a first metal layer 130 (fig. b), wherein a grass substrate 10 is provided, and a first metal layer is formed on the  substrate 10 glass; forming a gate insulating layer 120, wherein the gate insulating layer is formed on the first metal layer; forming a second metal layer 131 (fig. 2h), wherein the second metal layer is formed and patterned on the gate insulating layer; forming a passivation layer 17, wherein the passivation layer is formed on the gate insulating layer 120, the passivation layer 17 covers the second metal layer, and the passivation layer partially extends on the first metal layer 132; and forming a first via 22 corresponding to the first etching hole and a second via 21 corresponding to the second etching hole after etching; wherein the first via 22 penetrates the passivation layer 17 and the gate insulation layer 120 and exposes the first metal layer 130, the second via 21 penetrates the passivation layer 17 and exposes the second metal layer 131, and the passivation layer 17 partially extends between the first via 22 and the second via 21; and forming a conductive layer 18, wherein the conductive layer is formed on a side of the passivation layer 17, the conductive layer is disposed in the first via 22 and the second via 21 and conducts the first metal layer and the second metal layer. 
KHANG et al. (2015/0108481) teaches a method for manufacturing an array substrate, comprising the steps: forming a first metal layer BGE, wherein a glass substrate  110 [0054] is 

Qu et al. (2020/0287052)  and  KHANG et al. (2015/0108481) taken individually or in combination, do not teach the claimed invention having steps of forming a photoresist layer, wherein the photoresist layer is formed on the passivation layer, the photoresist layer comprises a first etching hole and a second etching hole, and the second etching hole is disposed opposite to the second metal layer and the first etching hole is disposed on a side of the second etching hole;  18an etching and digging hole step, etching on a side of the photoresist layer, a photoresist layer removing step, and removing the remaining photoresist layer and among others limitation as cited in claim 7.
Claims 9-10 would be allowable as it depends from allowable claim 7, however claim 9-10  cannot be indicated as allowable until the 112(b) rejection above is resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
  /DUNG A. LE/  Primary Examiner, Art Unit 2819